                    Case 21-01969               Doc 1        Filed 02/15/21 Entered 02/15/21 14:39:45                              Desc Main
                                                               Document     Page 1 of 26

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Judith
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        A
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Haven
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1688
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                    Case 21-01969           Doc 1         Filed 02/15/21 Entered 02/15/21 14:39:45                            Desc Main
                                                            Document     Page 2 of 26
Debtor 1   Judith A Haven                                                                            Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1027 Westfield Course
                                 Geneva, IL 60134
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Kane
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-01969            Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                               Desc Main
                                                              Document     Page 3 of 26
Debtor 1    Judith A Haven                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 21-01969            Doc 1        Filed 02/15/21 Entered 02/15/21 14:39:45                                  Desc Main
                                                            Document     Page 4 of 26
Debtor 1    Judith A Haven                                                                                 Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                    Case 21-01969              Doc 1        Filed 02/15/21 Entered 02/15/21 14:39:45                            Desc Main
                                                              Document     Page 5 of 26
Debtor 1    Judith A Haven                                                                             Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 21-01969           Doc 1        Filed 02/15/21 Entered 02/15/21 14:39:45                                    Desc Main
                                                           Document     Page 6 of 26
Debtor 1    Judith A Haven                                                                                Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Judith A Haven
                                 Judith A Haven                                                    Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     February 15, 2021                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 21-01969              Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                             Desc Main
                                                                Document     Page 7 of 26
Debtor 1   Judith A Haven                                                                                 Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David H. Cutler                                                Date         February 15, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David H. Cutler
                                Printed name

                                Cutler & Associates Ltd
                                Firm name

                                4131 Main Street
                                Skokie, IL 60076
                                Number, Street, City, State & ZIP Code

                                Contact phone     847-673-8600                               Email address         david@cutlerltd.com
                                034403 IL
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                 Case 21-01969                    Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                  Desc Main
                                                                   Document     Page 8 of 26

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 21-01969                    Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                    Desc Main
                                                                   Document     Page 9 of 26


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 21-01969                    Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                    Desc Main
                                                                  Document     Page 10 of 26
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 21-01969                    Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                 Desc Main
                                                                  Document     Page 11 of 26
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 21-01969                    Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                       Desc Main
                                                                  Document     Page 12 of 26
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       Judith A Haven                                                                                   Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,052.00
             Prior to the filing of this statement I have received                                        $                       62.00
             Balance Due                                                                                  $                     1,990.00

2.     $    0.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 15, 2021                                                           /s/ David H. Cutler
     Date                                                                        David H. Cutler
                                                                                 Signature of Attorney
                                                                                 Cutler & Associates Ltd
                                                                                 4131 Main Street
                                                                                 Skokie, IL 60076
                                                                                 847-673-8600 Fax: 847-673-8636
                                                                                 david@cutlerltd.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 21-01969   Doc 1   Filed 02/15/21 Entered 02/15/21 14:39:45   Desc Main
                         Document     Page 13 of 26
Case 21-01969   Doc 1   Filed 02/15/21 Entered 02/15/21 14:39:45   Desc Main
                         Document     Page 14 of 26
Case 21-01969   Doc 1   Filed 02/15/21 Entered 02/15/21 14:39:45   Desc Main
                         Document     Page 15 of 26
Case 21-01969   Doc 1   Filed 02/15/21 Entered 02/15/21 14:39:45   Desc Main
                         Document     Page 16 of 26
   Case 21-01969         Doc 1     Filed 02/15/21 Entered 02/15/21 14:39:45                    Desc Main
                                    Document     Page 17 of 26
                              CUTLER & ASSOCIATES, LTD.
                                           ATTORNEYS AT LAW
                                            4131 MAIN STREET
                                          SKOKIE, ILLINOIS 60076
                                         TELEPHONE (847) 673-8600
                                             FAX (847) 673-8636

                                      Post- Petition Fee Agreement

              DO NOT SIGN THIS AGREEMENT UNLESS YOU ALREADY HAVE
                           A BANKRUPTCY CASE NUMBER

The undersigned has previously hired Cutler & Associates, Ltd. (“Firm”) to file a Chapter 7 Bankruptcy.
Firm has done so and my case No. ____________________________ has been filed.

       1.    This agreement supplements and reaffirms my agreement with Firm dated
________________ wherein I contemplated paying Firm the sum of $1,990 after my case was filed.

        2.       Firm has informed me that as a result of my filing bankruptcy, I have no current legal
obligation to pay Firm any fees to complete my bankruptcy.

        3.      I understand that signing this agreement creates a new obligation for me to pay Firm for
services which I am entitled already entitled to. However, I understand that if I do not sign this
agreement, Firm may ask the bankruptcy court for permission to withdraw from further representing me
in my bankruptcy case.

         4.      I am informed that Firm has an inherent conflict of interest in asking me to sign this
agreement. The conflict is that I hired Firm to relieve me of my debts, but Firm is asking me to enter into
this agreement which is causing me to incur new debt and my signing this agreement is in the Firm’s own
self-interest. By signing this agreement, I understand that I am waiving this conflict.

        5.      Notwithstanding the fact that I am not required to sign this agreement or pay Firm any
additional amounts, I would like to do so and would like to pay Firm in the following manner so that Firm
does not attempt to withdraw from my case and so that Firm completes all services necessary in my
bankruptcy as set forth in my original fee agreement with Firm:

                       $199 on or before ____________;            $199 on or before ____________;
                       $199 on or before ____________;            $199 on or before ____________;
                       $199 on or before ____________;            $199 on or before ____________;
                       $199 on or before ____________;            $199 on or before ____________;
                       $199 on or before ____________;            $199 on or before ____________;

        5.      Firm agrees that it will not seek to withdraw from representing me in my bankruptcy case
and will continue to represent me in my bankruptcy.

         6.      Firm agrees that in the event I do not receive a discharge of my debts as a result of Firm’s
failure to provide any service, Firm will promptly refund me all payments received under this agreement.

                                                                   _____________________
                                                                   Cutler & Associates, Ltd.
                                                                   A Debt Relief Agency
AGREED TO:

__________________________                        ___________________________
Client

                                                     5
    Case 21-01969                   Doc 1          Filed 02/15/21 Entered 02/15/21 14:39:45                                         Desc Main
                                                    Document     Page 18 of 26
                                           CUTLER & ASSOCIATES, LTD.
                                                            ATTORNEYS AT LAW
                                                             4131 MAIN STREET
                                                           SKOKIE, ILLINOIS 60076
                                                                   ______
                                                          TELEPHONE (847) 673-8600
                                                              FAX (847) 673-8636

                                           Recurring Payment Authorization Form

Schedule your payment to be automatically deducted from your bank account. Just complete and
sign this form to get started!

Recurring Payments Will Make Your Life Easier:
    It’s convenient (saving you time and postage)
    Your payment is always on time (even if you’re out of town), eliminating late charges

Here’s How Recurring Payments Work:
You authorize regularly scheduled charges to your checking/savings account. You will be
charged the amount indicated below each billing period. The charge will appear on your bank
statement as an “ACH Debit.”
You agree that no prior-notification will be provided.


Please complete the information below:

Printed Name: John Smith:                                   Case Number: ______________________

Checking/ Savings Account                                                        Debit Card
____ Checking                ______Savings
Name on Acct.              __________________________                            Card Number:____________________________

Bank Name                  __________________________                            Exp Date:             __________________

Routing Number __________________________                                        Security Code: __________________

Account Number _________________________                                         Billing Zip:          __________________




SIGNATURE                                                                                                   DATE
I understand that this authorization will remain in effect until I cancel it in writing, and I agree to notify Cutler and Associates, Ltd. in writing of any
changes in my account information or termination of this authorization at least 15 days prior to the next billing date. In the event I terminate these
payments Cutler and Associates, Ltd., may elect to withdraw from my bankruptcy case and cease all work on my case. If the above noted
payment dates fall on a weekend or holiday, I understand that the payments may be executed on the next business day. For ACH debits to my
checking/savings account, I understand that because these are electronic transactions, these funds may be withdrawn from my account as soon as the
above noted periodic transaction dates. In the case of an ACH Transaction being rejected for Non Sufficient Funds (NSF) I understand that Cutler and
Associates, Ltd. may at its discretion attempt to process the charge again within 30 days, and agree to an additional $25 charge for each attempt
returned NSF which will be initiated as a separate transaction from the authorized recurring payment. I acknowledge that the origination of ACH
transactions to my account must comply with the provisions of U.S. law. I certify that I am an authorized user of this bank account and will not dispute
these scheduled transactions with my bank; so long as the transactions correspond to the terms indicated in this authorization form.

                                                                             6
     Case 21-01969      Doc 1      Filed 02/15/21 Entered 02/15/21 14:39:45                 Desc Main
                                    Document     Page 19 of 26

                         Debt Relief Agency Disclosures to an Assisted Person

Section 527 of the Bankruptcy Code requires a Debt Relief Agency to provide an assisted person with the
following:

A copy of the notice prepared by the clerk of the Bankruptcy Court, in accordance with the requirements
of §342(b), which is attached hereto and which contains:

        (1)     a brief description of:

                (A)      Chapters 7, 11, 12, and 13 and the general purpose, benefits, and costs of
                         proceeding under each of those chapters; and
                (B)      the types of services available from credit counseling agencies; and

         (2)     statements specifying that:

                (A)      a person who knowingly and fraudulently conceals assets or makes a false oath
                         or statement under penalty of perjury in connection with a case under this title
                         shall be subject to fine, imprisonment, or both; and
                (B)      all information supplied by a debtor in connection with a case under this title is
                         subject to examination by the Attorney General.

2.        The following disclosures are required by §527(a)(2), which advises an assisted person that:

        (A)     all information that the assisted person is required to provide with a petition and
                thereafter during a case under this title is required to be complete, accurate, and truthful.
        (B)     all assets and all liabilities are required to be completely and accurately disclosed in the
                documents filed to commence the case, and the replacement value of each asset as
                defined in §506 must be stated in those documents where requested after reasonable
                inquiry to establish such value;
        (C)     current monthly income, the amounts specified in section 707(b)(2), and, in a case under
                Chapter 13 of this title, disposable income (determined in accordance with §707(b)(2))
                are required to be stated after reasonable inquiry; and
        (D)     information that an assisted person provides during his or her case may be audited
                pursuant to this title, and failure to provide such information may result in dismissal of
                the case under this title or other sanction, including a criminal sanction.

If you have any questions about any of these disclosures, we will be happy to provide further explanation.




                                                     7
   Case 21-01969         Doc 1     Filed 02/15/21 Entered 02/15/21 14:39:45                Desc Main
                                    Document     Page 20 of 26

           Separate Disclosure Required by Section 527 of the Bankruptcy Code as Amended

IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE SERVICES FROM AN
ATTORNEY

(Note: This form is mandated by statute. It may or may not correctly explain the law.)

If you decide to seek bankruptcy relief, you can represent yourself; you can hire an attorney to represent
you, or you can get help in some localities from a bankruptcy petition preparer who is not an attorney.
THE LAW REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION PREPARER TO GIVE YOU
A WRITTEN CONTRACT SPECIFYING WHAT THE ATTORNEY OR BANKRUPTCY PETITION
PREPARER WILL DO FOR YOU AND HOW MUCH IT WILL COST. Ask to see the contract before
you hire anyone.

The following information explains what must be done in a routine bankruptcy case to help you evaluate
how much services you need. Before filing a bankruptcy case, either you or your attorney should analyze
your eligibility for different forms of debt relief available under the Bankruptcy Code and decide which
form of relief is most likely to be beneficial for you. Be sure you understand the relief you can obtain and
its limitations. To file a bankruptcy case, documents (Petition, Schedules, Statement of Financial Affairs,
and in some cases a Statement of Intention) must be prepared correctly and filed with the bankruptcy
court. You will have to pay a filing fee to the bankruptcy court. Once your case starts, you must attend the
required first meeting of creditors, where you may be questioned by a court official called a “trustee” and
by creditors.

If you choose to file a Chapter 7 case, you may be asked by a creditor to reaffirm a debt. You may want
help deciding whether to do so. A creditor is not permitted to coerce you into reaffirming your debts.

If you choose to file a Chapter 13 case, in which you repay your creditors what you can afford over 3 to 5
years, you may also want help preparing your Chapter 13 plan and with the confirmation hearing on your
plan, which will be before a bankruptcy judge.

If you select another type of relief under the Bankruptcy Code other than Chapter 7 or Chapter 13, you
should consult someone familiar with that type of relief.

Your bankruptcy case may also involve litigation. You are generally permitted to represent yourself in
litigation in bankruptcy court, but only lawyers, not bankruptcy petition preparers, can give you legal
advice.




                                                     8
   Case 21-01969        Doc 1      Filed 02/15/21 Entered 02/15/21 14:39:45                 Desc Main
                                    Document     Page 21 of 26



                            Information to the Assisted Person (Debtor) on
                        How to Provide All Information Required by Section 521

Section 521 of the Code sets out the Debtor’s duties related to the filing of a bankruptcy case. A copy of
the section is attached to this writing.

As you fill out these schedules and statement of affairs, you should keep the following in mind.

Completing the income and expense pages accurately and completely is critical.

        (a)     To compile your income, refer to recent pay stubs and last year’s income tax returns.
                Accounting for overtime, investment dividends, and other earnings is necessary.

        (b)     People usually pay cash for many items, such as groceries. Review your monthly expense
                payments and make a best estimate on cash expenditures. If you pay insurance annually,
                calculate the monthly cost. Attached are IRS expense allowances for the area in which
                you live. If your expenses exceed these, we will have to review them and perhaps make
                adjustments.

        (c)     When you value property you own, consider prices in the neighborhood for housing, in
                newspapers and car lots for automobiles, and what you would pay for furniture and
                clothes at a business selling such goods.

        (d)     If you have an item of special value, an appraisal may be necessary.

        (e)     When listing creditors, collect current bills and use that information for mailing addresses
                and balances due.

        (f)     Under the law of this state, or federal bankruptcy law, certain property may be exempt
                and may be retained. Attached is a copy of the state list of exemptions and also a list of
                property that may be exempt under federal law. Neither list is all-inclusive. If a seller has
                a lien on exempt property, the lien may be avoidable or you may have to pay for the
                property in order to keep it. After you have prepared these lists, we can review them and
                decide what property qualifies as exempt.




                                                     9
           Case 21-01969         Doc 1     Filed 02/15/21 Entered 02/15/21 14:39:45            Desc Main
                                            Document     Page 22 of 26
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                              Chapter 7:         Liquidation
This notice is for you if:
                                                                      $245      filing fee
     You are an individual filing for bankruptcy,
     and                                                               $75   administrative fee

     Your debts are primarily consumer debts.                 +        $15   trustee surcharge
     Consumer debts are defined in 11 U.S.C.
     § 101(8) as “incurred by an individual                             $335 total fee
     primarily for a personal, family, or                     Chapter 7 is for individuals who have financial
     household purpose.”                                      difficulty preventing them from paying their debts
                                                              and who are willing to allow their nonexempt
                                                              property to be used to pay their creditors. The
The types of bankruptcy that are available to                 primary purpose of filing under chapter 7 is to have
individuals                                                   your debts discharged. The bankruptcy discharge
                                                              relieves you after bankruptcy from having to pay
Individuals who meet the qualifications may file under        many of your pre-bankruptcy debts. Exceptions exist
one of four different chapters of Bankruptcy Code:            for particular debts, and liens on property may still
                                                              be enforced after discharge. For example, a creditor
     Chapter 7 - Liquidation                                  may have the right to foreclose a home mortgage or
                                                              repossess an automobile.
     Chapter 11 - Reorganization
                                                              However, if the court finds that you have committed
     Chapter 12 - Voluntary repayment plan                    certain kinds of improper conduct described in the
                 for family farmers or                        Bankruptcy Code, the court may deny your
                 fishermen                                    discharge.

     Chapter 13 - Voluntary repayment plan                    You should know that even if you file chapter 7 and
                 for individuals with regular                 you receive a discharge, some debts are not
                 income                                       discharged under the law. Therefore, you may still
                                                              be responsible to pay:

You should have an attorney review your                           most taxes;
decision to file for bankruptcy and the choice of
chapter.                                                          most student loans;

                                                                  domestic support and property settlement
                                                                  obligations;




                                                         10
           Case 21-01969           Doc 1      Filed 02/15/21 Entered 02/15/21 14:39:45              Desc Main
                                               Document     Page 23 of 26


     most fines, penalties, forfeitures, and criminal            your income is more than the median income for your
     restitution obligations; and                                state of residence and family size, depending on the
                                                                 results of the Means Test, the U.S. trustee, bankruptcy
     certain debts that are not listed in your bankruptcy        administrator, or creditors can file a motion to dismiss
     papers.                                                     your case under § 707(b) of the Bankruptcy Code. If a
                                                                 motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:              be dismissed. To avoid dismissal, you may choose to
                                                                 proceed under another chapter of the Bankruptcy
     fraud or theft;                                             Code.

     fraud or defalcation while acting in breach of              If you are an individual filing for chapter 7 bankruptcy,
     fiduciary capacity;                                         the trustee may sell your property to pay your debts,
                                                                 subject to your right to exempt the property or a portion
     intentional injuries that you inflicted; and                of the proceeds from the sale of the property. The
                                                                 property, and the proceeds from property that your
     death or personal injury caused by operating a              bankruptcy trustee sells or liquidates that you are
     motor vehicle, vessel, or aircraft while intoxicated        entitled to, is called exempt property. Exemptions may
     from alcohol or drugs.                                      enable you to keep your home, a car, clothing, and
                                                                 household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court            the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.               Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A–1) if you are an              as Exempt (Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This           property, the trustee may sell it and pay all of the
form will determine your current monthly income and              proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,          Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A–2).
                                                                             $1,167    filing fee
If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test                   +           $550    administrative fee
Calculation (Official Form 122A–2). The calculations on
                                                                             $1,717    total fee
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
                                                                 Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay
                                                                 but is also available to individuals. The provisions of
unsecured creditors. If
                                                                 chapter 11 are too complicated to summarize briefly.




                                                            11
           Case 21-01969         Doc 1     Filed 02/15/21 Entered 02/15/21 14:39:45                  Desc Main
                                            Document     Page 24 of 26
     Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
        or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
        following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
        20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                  Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                             to repay your creditors all or part of the money that
            farmers or fishermen                                  you owe them, usually using your future earnings. If
                                                                  the court approves your plan, the court will allow you
                                                                  to repay your debts, as adjusted by the plan, within 3
            $200   filing fee                                     years or 5 years, depending on your income and other
+            $75   administrative fee                             factors.
            $275   total fee
                                                                  After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers          many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time          not discharged and that you may still be responsible to
using future earnings and to discharge some debts that            pay include:
are not paid.
                                                                         domestic support obligations,

                                                                         most student loans,
Chapter 13: Repayment plan for
            individuals with regular                                     certain taxes,
            income
                                                                         debts for fraud or theft,

            $235   filing fee                                            debts for fraud or defalcation while acting in a
+            $75   administrative fee                                    fiduciary capacity,
            $310   total fee
                                                                         most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in                      certain debts that are not listed in your
installments over a period of time and to discharge                      bankruptcy papers,
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain                  certain debts for acts that caused death or
dollar amounts set forth in 11 U.S.C. § 109.                             personal injury, and

                                                                         certain long-term secured debts.



                                                           12
           Case 21-01969          Doc 1     Filed 02/15/21 Entered 02/15/21 14:39:45               Desc Main
                                             Document     Page 25 of 26
                                                                  A married couple may file a bankruptcy case
         Warning: File Your Forms on Time                         together—called a joint case. If you file a joint case and
                                                                  each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that            bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                 mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and              unless you file a statement with the court asking that
general financial condition. The court may dismiss your           each spouse receive separate copies.
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the                     Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.               credit counseling agencies

For more information about the documents and                      The law generally requires that you receive a credit
their deadlines, go to:                                           counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcy_form                   agency. 11 U.S.C. § 109(h). If you are filing a joint
s.html#procedure.                                                 case, both spouses must receive the briefing. With
                                                                  limited exceptions, you must receive it within the 180
                                                                  days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                       briefing is usually conducted by telephone or on the
                                                                  Internet.
If you knowingly and fraudulently conceal assets or
make a false oath or statement under penalty of                   In addition, after filing a bankruptcy case, you generally
perjury—either orally or in writing—in connection with a          must complete a financial management instructional
bankruptcy case, you may be fined, imprisoned, or                 course before you can receive a discharge. If you are
both.                                                             filing a joint case, both spouses must complete the
                                                                  course.
All information you supply in connection with a
bankruptcy case is subject to examination by the                  You can obtain the list of agencies approved to provide
Attorney General acting through the Office of the U.S.            both the briefing and the instructional course from:
Trustee, the Office of the U.S. Attorney, and other               http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
offices and employees of the U.S. Department of                   .
Justice.
                                                                  In Alabama and North Carolina, go to:
Make sure the court has your mailing address                      http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                  BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                 AndDebtCounselors.aspx.
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure              If you do not have access to a computer, the clerk of
that you receive information about your case,                     the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court           the list.
of any changes in your address.




                                                             13
             Case 21-01969
Capital Bank N.A.
                                    Doc 1   Filed 02/15/21 Entered 02/15/21 14:39:45
                                            World Finance
                                                                                       Desc Main
One Church Street
                                             Document
                                            Attn: Bankruptcy
                                                             Page 26 of 26
Suite 100                                   Po Box 6429
Rockville, MD 20850                         Greenville, SC 29606
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Comenity Bank/Carsons                       World Finance Company
Attn: Bankruptcy                            Attn: Bankruptcy
Po Box 182125columbus                       108 Frederick St
Columbus, OH 43218                          Greenville, SC 29607


Credit First National Association
Attn: Bankruptcy
Po Box 81315
Cleveland, OH 44181


Credit Protection Association
Attn: Bankruptcy
Po Box 802068
Dallas, TX 75318


Fingerhut
Attn: Bankruptcy
6250 Ridgewood Road
Saint Cloud, MN 56303


First Premier Bank
Attn: Bankruptcy
Po Box 5524
Sioux Falls, SD 57117


Jefferson Capital Systems, LLC
Attn: Bankruptcy
16 Mcleland Road
Saint Cloud, MN 56303


Portfolio Recovery
Attn: Bankruptcy
120 Corporate Blvd
Norfolk, VA 23502


Security Finance
Attn: Bankruptcy
Po Box 1893
Spartanburg, SC 29304


Seventh Ave
Attn: Bankruptcy Dept
1112 7th Ave
Monroe, WI 53566
